addresses respondent's business income rather than his personal income.
                   See Ogawa v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699, 704 (2009)
                   (explaining that a district court's factual findings will be upheld if
                   supported by substantial evidence in the record). Thus, we conclude that
                   the district court did not abuse its discretion in determining appellant's
                   alimony award.
                                  Appellant also contests the district court's division of
                   community property and debt, and the categorization of respondent's asset
                   management business as respondent's separate property. As the business
                   was formed before the marriage and respondent remained the sole owner,
                   substantial evidence in the record supports the district court's
                   determination that it was separate property.     See Wolff v. Wolff,   112 Nev.
                   1355, 1359, 929 P.2d 916, 918-19 (1996) (providing that the disposition of
                   community property is in the discretion of the trial court). Because the
                   business was separate, appellant bore the burden of establishing a
                   community interest in the property, but she made no such claim. Thus,
                   because substantial evidence supports the district court's equal division of
                   community assets and debts, the district court did not abuse its
                   discretion.'
                                  Although appellant argues that the district court abused its
                   discretion by not directing respondent to pay appellant's attorney fees, she
                   does not identify a specific request for fees that remained pending before




                          'The record indicates that appellant acknowledged in open court
                   that certain personal and credit card debts were her separate debts, and
                   thus the district court did not abuse its discretion in allocating these solely
                   to her.

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) I907A    el>
                 the district court. 2 Additionally, the record indicates that appellant
                 received multiple awards of fees throughout the litigation and we conclude
                 that the district court did not abuse its discretion.        See Sargeant v.
                 Sargeant, 88 Nev. 223, 227, 495 P.2d 618, 621 (1972) (providing that a
                 district court may award attorney fees that are not excessive in divorce
                 cases).
                             Appellant further argues that the district court abused its
                 discretion when it denied her motion to continue the evidentiary hearing,
                 arguing that respondent's late disclosed expert report violated NRCP 16.1
                 and warranted granting a continuance. A motion for continuance is
                 addressed to the discretion of the trial court,       S. Pac. Transp. Co. v.
                 Fitzgerald, 94 Nev. 241, 243, 577 P.2d 1234, 1235 (1978), and the record
                 does not indicate the district court abused its discretion here.
                                Finally, appellant contends that the district court abused its
                 discretion and violated her procedural due process rights when it heard
                 testimony from the parties in a hearing held after the divorce trial.
                 Appellant fails, however, to identify which procedural rule the district
                 court proceedings violated. Concerning her due process rights, we discern
                 no violation as appellant's motion raised issues of property division that
                 would require the presentation of additional evidence, and thus she was
                 on notice that the court may take additional evidence on the subject at the
                 hearing. See generally, Gonzales-Alpizar v. Griffith, 130 Nev., Adv. Op. 2,
                 317 P.3d 820, 827 (2014) (providing that due process requires notice



                       2 Even if a request for fees remained pending at the divorce trial, the
                 absence of a ruling in the divorce decree awarding fees constitutes a denial
                 of the claim. Bd. of Gallery of History, Inc. v. Datecs Corp., 116 Nev. 286,
                 289, 994 P.2d 1149, 1150 (2000).

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                 reasonably calculated to apprise interested parties of the action, and an
                 opportunity to present their position).
                             Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                                                            , J.



                                                                     Pitie                   J.
                                                            Pickering




                 cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                       Hon. Cynthia N. Giuliani, District Judge, Family Court Division
                       Paul H. Schofield, Settlement Judge
                       Black & LoBello
                       Wells & Rawlings
                       Eighth District Court Clerk




                       3 Because we conclude that substantial evidence supports the district
                 court's findings, the district court did not abuse its discretion when it
                 denied appellant's NRCP 52(b) and NRCP 59(e) request for relief.
                 Additionally, appellant fails to address why NRCP 60(b) relief would have
                 been appropriate.

SUPREME COURT
      OF
    NEVADA
                                                       4
(0) I.947A eA)